      Case 2:16-cr-20291-NGE-EAS ECF No. 42-1, PageID.920 Filed 08/19/20 Page 1 of 2


Colleen Fitzharris

From:           HARGROVE ISAAC JAMES (54584039)

Sent Date:      Monday, August 10, 2020 9:36 AM

To:             colleen_fitzharris@fd.org

Subject:        Letter


Dear Honorable Judge Nancy G. Edmunds,

I write to you on behalf of myself, Issac J. Hargrove-El III, Reg. #54584039 seeking, hoping and praying for mercy
from this Honorable Court. I plead that you will take consideration into my request for compassionate release.

First, I accept full responsibility for my actions and for the crime with which I was charged and convicted. Now, I
know and understand that this is a sentiment expressed by the many who come before your bench, some
genuine, others maybe not so much. I gather that there are numerous peoples who would make the same claim.
And to be honest, Your Honor, I do not know the best way to distinguish myself from them based solely on words
or claims, however, I will say that my life has come to a crossroads and I am seeing that the life that I have lived
up to this point has been damaging to myself, my community, my family, and society.

As I have taken this time to educate myself further on what a man should be, I have learned that it is in the best
interest of everyone that I am connected with to first be accountable. Accountability is a main staple in making the
changes necessary to grow and become the best possible version of myself. I believe in redemption. I believe in
growth. I believe that if a man can change the way he thinks he can change his entire life. He can change the
direction that he has traveled, and he can change the destination that is in front of him. I am not ignorant of the
hurt and harm and callousness of my actions. I know that others suffer for my misdeeds, outside of myself. I
understand that my children, whom I love, cherish and adore are missing a vital structural piece in their lives. I
see that my failures have affected them and do so with each passing day. I have shame, Judge. Shame because
at my age, these things should have been at the forefront of my focus, my eyes should have long beheld, my
mind long recognized, my heart long contemplated the consequences of flouting the law and doing as I wished,
and not as I should. I have shame. But I also have hope.

I have hope that today is the beginning of a new day for me, for my loved ones, for everyone that I am
responsible for. I have faith that even through this pandemic, which now causes me to seek leniency of this Court,
we can overcome the barriers and boundaries that block us and separate us as a family, a community, and a
nation. I believe in change, Your Honor, but most importantly I believe in MY change.

As you can see, I have several chronic health issues that expose me and places me at a higher risk for
developing life threatening complications associated with contracting the Covid-19 virus. Your Honor, this virus
scares me. It places me in fear for my life, and the stress is so debilitating sometimes. I do not make these claims
lightly. I do not miss the importance of what I'm saying, nor do I fail to grasp the fact that I've been sentenced to
prison for a purpose. None of this is lost on me, and I appreciate every day that I've spent incarcerated in-so-
much as it has given me perspective and insight about my life and the future that is before me.

I pray, Your Honor, for another opportunity to be an example to my home city, Detroit, Michigan, my family and
society in general that we do not have to be failures simply because we have failed. I know that our lives are
products of our decisions and that what we do can be used to define us. However, Judge, I do not want to be
defined by my failures, my losses, and my defeats. I am working to show that I will be defined by how I turn my
failures into successes, my losses into gains, and my defeats into victories. I would like to begin with this chance
at another beginning, Your Honor. In the midst of these world and national difficulties, I seek mercy for the sake of
my health and my life, for the sake of my family and my community. I seek them passionately and pleadingly at
the seat of this Court. Your Honor, I was sentenced to a term of imprisonment by this Court, and rightfully so. My
actions were reprehensible, and I do not seek to justify or minimize them. However, I was not sentenced to die in
prison, and my fear is, that with a number of staff member already testing positive here at FCC Hazelton, that this
is exactly what will happen. I know that God has a plan for us all, and I hope that His plan for me is to survive this
pandemic, survive prison, and survive my brokenness and faults enough to rebuild myself and change the
narrative that surrounds the view of who I am as a man.

Judge, I am in constant communication with my children and their mothers. If I did not realize how much I am
needed by them before, I certainly do Page
                                      now. One
                                            1 of
                                               ofmy
                                                  2 sons is mentally disabled and I am saddened at how     much
                                                                                                       8/11/2020
the seat of this Court. Your Honor, I was sentenced to a term of imprisonment by this Court, and rightfully so. My
     Case
actions were2:16-cr-20291-NGE-EAS            ECF
               reprehensible, and I do not seek     No. 42-1,
                                                to justify        PageID.921
                                                           or minimize           FiledI 08/19/20
                                                                       them. However,                 Page to
                                                                                        was not sentenced    2 die
                                                                                                                of 2in
prison, and my fear is, that with a number of staff member already testing positive here at FCC Hazelton, that this
is exactly what will happen. I know that God has a plan for us all, and I hope that His plan for me is to survive this
Colleen       Fitzharris
pandemic, survive    prison, and survive my brokenness and faults enough to rebuild myself and change the
narrative that surrounds the view of who I am as a man.

Judge, I am in constant communication with my children and their mothers. If I did not realize how much I am
needed by them before, I certainly do now. One of my sons is mentally disabled and I am saddened at how much
the absence of his father is affecting his growth. I have a very tight knit family who is supportive and willing to
bring me in while I reestablish myself back into the community in a positive way. I vow to seek employment,
diligently follow all guidelines and rules associated with supervision, and to be a positive and productive member
of society. I have, through the course of this incarceration, been attempting to obtain my G.E.D., and have taken
other programs to increase my cognitive skills, criminal awareness, and various other rehabilitative measures. I
cannot say whether I am a perfect candidate for compassionate release or not. That is not my call to make, I'm
sure. But what I can say is this, Your Honor. No one will work harder to show those concerned that this
opportunity would not be a failure, or a mistake. If granted, it will be a story of success, and one that many who
know of it will look to and see the positivity that is possible for the future.

Finally, Your Honor, I want to thank you for all of your time, attention, and consideration into this most important of
issues. I pray for your approval in this matter, and that the Court allows and grants me another chance at life,
knowing that nothing is certain. I appreciate your favor, and your mercy in advance, and in any case, I want to
thank you for hearing my thoughts pleas for mercy. You are, of course, Most Honorable.


With great and grand respect do I submit this to your charge,

Issac J. Hargrove El-III




                                       Page 2      of 2                                                     8/11/2020
